ACCEPTED
                                                                                          03-14-00194-CV
                                                                                                  3711804
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/9/2015 11:53:37 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                        IN THE THIRD COURT OF APPEALS

                             FOR THE STATE OF TEXAS
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   1/9/2015 11:53:37 AM
TEXAS DEPARTMENT OF PUBLIC SAFETY                                    JEFFREY D. KYLE
                                                                           Clerk
v.                                                                 NO. 03-14-00194-CV

C.L.

        MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF



TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:


       COMES NOW, Amber D. Farrelly, and files this her Motion for Extension ofTime

to File Appellee's Brief, pursuant to Rules 9 and 10 of the Texas Rules of Appellate

Procedure, and in support thereof, would show the Court the following:




                                           I.
       On October 2, 2013, an Administrative License Revocation hearing was heard

styled Texas Department of Public Safety v. Cody Littlepage at The State Office of

Administrative Hearings. Littlepage's license was suspended for 180 days on

October 3, 2013.      Counsel for Littlepage filed an appeal on October 23, 2013. On

February 6, 2014, a hearing on the appeal was held in County Court at Law Number 2 in

Williamson County, Texas, cause number 13-1544-CC2. The appeal was granted and the

case was reversed and remanded on February 28, 2014.          On March 28, 2014, The
                                            1
Department appealed and requested the Reporter's Record. On Apri116, 2014, Counsel

for Littlepage received notice that the one-volume clerk's record was filed.




                                              II.

       On November 12, 2014, Counsel for Littlepage received a notice from the Third

Court stating that Appellee's brief was due on January 10, 2015.




                                              III.

       Appellant's attorney has been involved in three day jury trials in Travis County

and Williamson County, including but not limited to, Lehr, Stephen (November 19-21,

2014), Markowski, Daniel (November 24-26, 2014), Trejo, Michael (January 5-7), 2014,

and is scheduled to start a five day felony jury trial in Travis County for Rocha, John

(January 12-16, 2015). Appellant's attorney was asked to present a three day workshop

in Colorado Springs, Colorado (December 4-6, 2014). Accordingly, counsel seeks two

weeks of additional time to file her brief.




                                          PRAYER

              Wherefore, premises considered, undersigned counsel prays for this Court to

                                               2
extend the time for filing Appellee's brief as 14 days from January 10, which would make

the brief due on Friday January 23, 2015.



                                                Respectfully submitted,




                                                Austin, Texas 78745
                                                (512) 804-5911
                                                (512) 804-5919 fax
                                                 SBN # 24069671



       By affixing my signature above, I, AMBER D. FARRELLY, hereby certify that a

true copy of Motion for Extension of Time to File Appellant's Brief has been delivered

to the Department ofPublic Safety on this day, January 9, 2015.




                                            3
                           CERTIFICATE OF CONFERENCE



       As required by Texas Rule of Appellate Procedure lO.l{a)(S), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties
(which are listed below) about the merits of this motion with the following
results:

             Department of Public Safety

                   •    Opposes motion
                 fQ Does not oppose motion
                    •   Agrees with motion
                    •   Would not say whether motion is opposed
                   •    Did not return my message regarding the motion




                                                    Attorney at Law



                                                    Date